Citation Nr: 1526001	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  06-32 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946. He died in April 1984.  The appellant is his surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio, which denied the issues on appeal.  In June 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Cleveland, Ohio and a transcript of her testimony is contained in the electronic claims file. 

In July 2014, the Board reopened and remanded this claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

In the July 2014 remand, the Board directed the AOJ to send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA for any outstanding private treatment records.  The appellant completed and submitted this in September 2014 for a Dr. Joseph D. Kiener.  She provided an address for the physician, stated he worked for "Grant Hospital" in Columbus, Ohio, and stated that he was the Veteran's treating physician for 35 years.  She noted that Dr. Kiener was deceased.  

In February 2015, the AOJ attempted to request these records.  However, it addressed the letter to the deceased physician and incorrectly spelled both his name and the address the appellant.  The electronic claims file indicates that this letter was returned as undeliverable.  The appellant pointed out the misspelling in several subsequent letters.  It does not appear that the AOJ ever tried to remedy its mistake.  Thus, remand is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that she file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the records from Dr. Kiener.  Specifically, inquire into whether there is a current facility or office that may have his old files, such as "Grant Hospital" in Columbus, Ohio and ask her for the address of any such place identified.  

Then, after the appellant responds, attempt to obtain and associate with the claims file the identified private treatment records.  Inform each facility that if it does not possess any such records, a negative response is required and it should document its policy regarding how long patient records are stored.  Specifically, for any identified facility that potentially has the records of Dr. Kiener, inform the facility that the physician is deceased and that the appellant reported his records were under the facility's care.

2. If any identified private treatment records are located and added, return the claims file to the physician who provided the January 2015 medical opinion for an addendum.  The examiner is again requested to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acute myocardial infarction, as listed as the cause of death on his April 1984 death certificate, is related to his active service, considering the lay account that on one occasion during service, his oxygen mask blew up, and the lay account and/or medical evidence of cardiac treatment in as early as 1954, with treatment with nitroglycerin medication and the incurrence of the Veteran's first heart attack in 1973.  

The examiner is asked to render an addendum opinion that considers this possibility in light of any newly submitted private treatment records.  

The claims file should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on historical records and medical principles.  In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim, considering any additional evidence added to the record.  If the action remains adverse, provide the appellant and her representative with a Supplemental Statement of the Case and allow her an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.












The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




